COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO.
2-05-270-CV
 
 
 TIFFANY L. LEWIS AND ALL                                        APPELLANTS
OCCUPANTS                                                                                      
 
                                                   V.
 
SAMER RASOUL                                                                   APPELLEE
 
 
                                               ----------
 
         FROM COUNTY
COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------
On July 27, 2005 and August 24,
2005, we notified appellants, in accordance with rule of appellate procedure
42.3(c), that we would dismiss this appeal unless the $125 filing fee was
paid.  See Tex. R. App. P. 42.3(c).  Appellants have not paid the $125 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellants have failed to
comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all costs of
this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
PER CURIAM
PANEL D: HOLMAN, GARDNER, and
WALKER, JJ.
DELIVERED: September 15, 2005
 
 




[1]See Tex. R.
App. P. 47.4.


[2]July 21, 1998 AOrder Regarding Fees Charged In
Civil Cases In The Supreme Court And The Courts of Appeals,@ 971-972 S.W.2d (Tex. Cases)
XXXVIII (1998).